Citation Nr: 0911513	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


ISSUE

Entitlement to service connection for a kidney condition, 
claimed as kidney failure, secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDING OF FACT

The Veteran's current kidney condition, claimed as kidney 
failure, is not related to a service-connected disability.


CONCLUSION OF LAW

A current kidney condition is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for kidney failure as 
secondary to his service-connected diabetes mellitus, type 
II.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show no complaints of or 
treatment for kidney problems.  A December 1968 separation 
examination noted the Veteran's genitourinary system as 
normal.

Private medical records include a July 2006 examination 
during which the Veteran's private physician diagnosed him 
with "prob[able] nephritic syndrome."  No opinion as to 
etiology was proffered.  

VA medical records include a November 2006 primary care note 
that showed that the Veteran was previously advised that his 
kidneys were failing and that he needed to see a specialist.  
During an April 2006 mental health evaluation the Veteran 
reported that he was trying treatments to avoid dialysis and 
that he was taking more water pills and blood pressure 
medicines.  A January 2007 primary care note showed a 
diagnosis of proteinuria with the Veteran claiming that a 24 
hour urine laboratory result showed his protein was 1200 mg.  
He was treated with an increase in his medication by his 
local nephrologist.

Private medical evidence dated in January 2007 showed that 
the Veteran was returning for a follow-up of his proteinuria.   
He had a 2+ protein and no blood by dipstick in December.  
His creatanine was normal at 1.2 mg/dl.  He had a long 
history of diabetes.  It was also noted that he had undergone 
bilateral laser photocoagulation.  He "is felt to have 
diabetic nephropathy."  The assessment was diabetic 
nephropathy and hypertension.  It was noted that his blood 
pressure was elevated and that his hypertension medications 
were increased.  A statement from J. Taylor, M.D., of K. 
Nephrology Physicians, indicated that the Veteran had been 
seen for follow up of his diabetic nephrology and that his 
hypertension medications had been increased to preserve his 
renal function.

In May 2007 the Veteran was accorded a compensation and 
pension (C&P) genitourinary examination.  The examiner 
reports that the claims file was extensively reviewed 
pursuant to this examination.  The examiner noted the January 
2007 urine laboratory result and stated that according to 
established criteria for urine collections for protein with 
results of less than 3500 mg of protein in 24 hours, 
consideration is to be given to the Veteran's pertinent 
current condition, causes by hypertension, congestive heart 
failure, benign persistent proteinuria, sclerosis, 
drugs/medications and other causes of nephritic syndrome 
(which may include diabetes).  Veteran was noted not to have 
diabetic retinopathy on optometry examination in January 
2007.  Laboratory results found the BUN (blood urea nitrogen) 
was elevated but the creatinine level was normal at 1.3 mg/dl 
and there was protein in the urine.  The examiner opined as 
follows:

There is no etiological nexus currently 
noted to provide a nexus of renal 
nephropathy secondary to diabetes at this 
time.  Creatinine level remains normal.  
Current proteinuria is secondary to 
arteriosclerosis with tobacco abuse 
history and dyslipidemia; and to 
hypertension (which is also unrelated to 
diabetes as having no etiological nexus).  
Nephropathy is less likely as not related 
to diabetes.

The Veteran has argued that the private medical opinion is 
entitled to greater weight as the VA examination was 
conducted by a nurse practitioner.  The Board, however, finds 
that the VA opinion, which was cosigned by a VA physician, is 
entitled to greater probative value as it was based on a 
review of the file in addition to an examination of the 
Veteran and is therefore a fully informed opinion.  From 
reviewing the private physician's opinion, it does not appear 
that he was aware of conditions other than hypertension, 
diabetes and that the Veteran had undergone bilateral laser 
photocoagulation.  However, the VA opinion took into account 
diabetes, as well as the other conditions, in rendering an 
opinion that the Veteran's nephropathy was not related to 
diabetes mellitus.  The Veteran's lay opinions of etiology 
and incurrence are not entitled to any probative value as he 
is not shown to be competent to diagnose medical conditions 
and provide etiological opinions.  Accordingly, the 
preponderance of the evidence is against service connection 
for a kidney condition on a secondary basis.  There is no 
medical evidence showing that a kidney condition is related 
to, due to or aggravated by the service-connected diabetes 
mellitus.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in November 2006 apprised the 
Veteran of the information and evidence necessary to 
establish his claim for service connection.  He was also 
advised of the evidence that VA would seek to provide and of 
the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  Although the Veteran 
was not informed of how VA establishes disability ratings and 
effective dates in accordance with Dingess/Hartman, service 
connection is being denied and no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  The Board thus finds that 
the Veteran was provided adequate notice in accordance with 
38 U.S.C.A §§ 5103, 5103A with regard to his claim for 
service connection.  

Regarding the duty to assist, STRs, private medical records, 
and VA treatment records have been obtained and associated 
with the claims file.  There is no indication that the 
Veteran has provided information to the RO about relevant 
records that are outstanding, accordingly, the Board finds 
that there is no duty to assist in that regard that is unmet.  
In addition, the Veteran has been accorded a C&P examination, 
the report of which is of record.  The Board is satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


ORDER

Service connection for a kidney condition, claimed as kidney 
failure, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


